Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the application
2.	Claims 16-30 are pending in this office action.
Claims 16-30 have been rejected.

Claim Rejections - 35 USC § 112
3.	Claim 28 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites “preferably” which renders claim 28 indefinite.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	 Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 16-21, 23, 25-29, is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. US 2006/0029703 in view of Aganovic K et al. EP 2745711 A1 as evidenced by  NPL volume weighted mean diameter (page 1).


Shah et al. is silent about “milled suspension” of mustard bran.
Regarding claim 16 (b), 20, 21, 23, 26, 28,  Aganovic K et al. teaches oil-in-water emulsion where oil is at most 28 wt.% ([0007]) and reduced content of oil at a cream –like consistency ([0006])  with water at least double the amount of oil ([0007]) and water at least 60 wt.% ([0010], [0011]) to meet water content of claim 16 and the amount of water as claimed in claims 23, 27  and having spice as mustard 1-5% by weight (0012]). 
	Aganovic K et al. also discloses that high pressure homogenizer having pressure difference of at least 1500 bar or to meet claims 16, 21. 
Aganovic K et al. also discloses that the pressure difference is selected based on  until oil droplet has max diameter 10 micron, 5 micron ([0008]) which provides desired textural property.  It has mustard dry powder 1%, 1.25% ([0027], [0033], [0038]) and 1-5% ([0011]). Aganovic K et al. also discloses that it says pressure difference at least 600 bar (claim 1) to meet claims 16, 20. 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Shah et al. by including the teaching of Aganovic K et al. to make emulsions of mustard bran which stabilizes the emulsion when used in lieu of powder ([0049]) and desired mustard flavored emulsion.  

7.	Regarding claims 16, 18, Shah et al. discloses that dry mustard bran particles having particle size 1-1000 micron and it can be dry form and also having moisture content 6-99% by weight ([0046]). Therefore, it meets claim 18. However, even if Shah et al. does not mention “volume weighted mean diameter of more than 500 micron” as claimed in claim 18, it is understood that the average particle size can be measured by many means and “volume weighted mean diameter” and it represents closely with the values whatever the way it is measured (number, surface, volume) as evidenced by NPL volume weighted mean diameter (page 1). Therefore, as Shah et al. does not specifically mention the type of measurement, it can be any type including “volume weighted mean diameter”. 
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of size reduction  in Shah et al. in view of Aganovic K  et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. taste, texture etc.  (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

8.	Regarding claim 17, it is to be noted that it would have been obvious to have size reduction after one or more passages through the high shear device. It is also to be 
It is also to be noted that it is within the skill of one of ordinary skill in the art to optimize the high shear condition in order to have the reduction of at least 20% by the one or more passages as claimed in claim 17.
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of size reduction  in Shah et al. in view of Aganovic K  et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. taste, texture etc.  (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

9.	Regarding claim 19, Aganovic K et al. teaches oil-in-water emulsion where oil is at most 28 wt.% ([0007]) and reduced content of oil at a cream –like consistency ([0006])  with water at least double the amount of oil ([0007]) and water at least 60 wt.% ([0011]), having spice as mustard 1-5% by weight (0012]) to meet claims 19.


 Aganovic K et al. teaches oil-in-water emulsion where oil is at most 28 wt.% ([0007]) and reduced content of oil at a cream –like consistency ([0006])  with water at least double the amount of oil ([0007]) and water at least 60 wt.% ([0010], [0011]) to meet water content of claim 16 and the amount of water as claimed in claim 23  and having spice as mustard 1-5% by weight (0012]). Therefore, where oil is at most 28 wt.% ([0007]) can be interpreted as it can be any low amount less than 28% but more than zero %. 
Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify the wet water containing mustard of Shah et al. by including the teaching of Aganovic K et al. to include emulsions of mustard bran which stabilizes the emulsion when used in lieu of powder ([0049]) and desired mustard flavored emulsion, and therefore, water content of the suspension can meet at least 70% of claim 23 and at least 95% of claim 24.   

12.	Regarding claim 25, claim 25 depends on claim 22. Therefore, less than 300 micron of claim 25 is interpreted as 300-600 micron as claim 22 recites less than 600 micron. Therefore, all the claim limitation of claim 25 are addressed for claims 1, 18, 19 and is applicable for claim 25 also.

. 

14.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. US 2006/0029703 in view of Aganovic K et al. EP 27457 and further in view of NPL Kjeldahl and as evidenced by  NPL volume weighted mean diameter (page 1). 

15.	Regarding claim 22, it is to be noted that the claim limitations of 0.5 to 80 wt.% of mustard bran particles, seeds of “brown Indian mustard”, “volume weighted mean diameter of less than 600 micron” are addressed for claims 1, 18, 19 using Shah et al. US 2006/0029703 in view of Aganovic K et al. EP 27457 and as evidenced by  NPL volume weighted mean diameter (page 1) and is applicable for claim 22 also. 
However, they are silent about the additional claim limitation of “at least 25% of the kjeldahl protein content of the aqueous suspension is found in the liquid phase”. 
However, the additional claim limitation of “at least 25% of the Kjeldahl protein content of the aqueous suspension is found in the liquid phase” can be interpreted as more than 25% by weight of the  protein which is on the basis of total nitrogen content in terms of the kjeldahl protein content when protein was determined by Kjeldahl method (2.12.1, page 1) by converting with the factor the Kjeldahl nitrogen content with a multiplication factor of 6.25 as is disclosed by NPL Kjeldahl method (page 1 last paragraph) and also  evidenced by applicants own specification (at least in [0024], [0035]). Therefore, if wet mustard bran is used as aqueous suspension material, mustard bran is the only contributing protein source and one of ordinary skill in the art 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Shah et al. in view of Aganovic K et al. to include the teaching of  NPL Kjeldahl  to include the method by which the desired amount of protein can be incorporated into the aqueous suspension. 
Absent showing of unexpected results, the specific amount of  Kjeldahl protein content is not considered to confer patentability to the claims. As the amount of protein are  variables that can be modified, among others, by adjusting the conditions of making aqueous suspension to incorporate  desired amount of protein from mustard bran into the aqueous suspension, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of Kjeldahl protein in Shah et al.  and Aganovic K et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired “at least 25% of the total kjeldahl protein (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223).
16.	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. US 2006/0029703 in view of Aganovic K et al. EP 27457  and as evidenced by  NPL volume weighted mean diameter (page 1) as applied to claim 26 and  further in view of NPL Kjeldahl

17.	Regarding claim 30, it is to be noted that the claim limitations of 0.5 to 80 wt.% of mustard bran particles, seeds of “brown Indian mustard”, “volume weighted mean diameter of less than 600 micron” are addressed for claims 1, 18, 19 using Shah et al. US 2006/0029703 in view of Aganovic K et al. EP 27457 and as evidenced by  NPL volume weighted mean diameter (page 1) and is applicable for claim 22 also. 
However, they are silent about the additional claim limitation of “at least 25% of the kjeldahl protein content of the aqueous suspension is found in the liquid phase”. 
However, the additional claim limitation of “at least 25% of the Kjeldahl protein content of the aqueous suspension is found in the liquid phase” can be interpreted as more than 25% by weight of the  protein which is on the basis of total nitrogen content in terms of the kjeldahl protein content when protein was determined by Kjeldahl method (2.12.1, page 1) by converting with the factor the Kjeldahl nitrogen content with a multiplication factor of 6.25 as is disclosed by NPL Kjeldahl method (page 1 last paragraph) and also  evidenced by applicants own specification (at least in [0024], [0035]). Therefore, if wet mustard bran is used as aqueous suspension material, mustard bran is the only contributing protein source and one of ordinary skill in the art can use the Kjeldahl method (2.1.1) to determine how much protein which is on the basis of total nitrogen content in terms of the kjeldahl protein content is present in the 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Shah et al. in view of Aganovic K et al. to include the teaching of  NPL Kjeldahl  to include the method by which the desired amount of protein can be incorporated into the aqueous suspension. 
Absent showing of unexpected results, the specific amount of  Kjeldahl protein content is not considered to confer patentability to the claims. As the amount of protein are  variables that can be modified, among others, by adjusting the conditions of making aqueous suspension to incorporate  desired amount of protein from mustard bran into the aqueous suspension, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of Kjeldahl protein in Shah et al.  and Aganovic K et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired “at least 25% of the total kjeldahl protein (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223).

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792